PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Troesch, Florian et al.
Application No. 16/955,311
Filed: 18 Jun 2020
For: ACCESS CONTROL SYSTEM HAVING RADIO AND FACIAL RECOGNITION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(b), a petition under 37 CFR 1.137(a), filed July 1, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to properly reply in a timely manner to the final Office action mailed, April 2, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on July 3, 2021.  A Notice of Abandonment was mailed on October 8, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a RCE (Request for Continued Examination, with the required fee of $1,360, (2) the petition fee of $2,100 and (3) a proper statement of unintentional delay.  Accordingly, the RCE is accepted as being unintentionally delayed.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.

A courtesy copy of this decision is being mailed to the address noted on the petition.  However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  



This application is being referred to Technology Center AU 2683 for appropriate action by the Examiner in the normal course of business on the RCE (Request for Continued Examination) received October 15, 2021.



/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        



cc:	Pierre R. Yanney
	Bressler, Amery & Ross, P.C. (Inventio)
	437 Madison Avenue, 35th Floor
	New York, NY  10022